No. 12135

              I N THE SUPREME COURT O T E STATE O M N A A
                                     F H         F OTN

                                            1972



I N T E M T E O DECLARING MERLE EARLWIN
     H   ATR F
CbNTRELL ( a l s o known a s Merle Earlwin S a v i o r )
A DEPENDENT AND NEGLECTED CHILD.




Appeal from:            D i s t r i c t Court of t h e Seventeenth J u d i c i a l D i s t r i c t ,
                        Honorable Thomas Dignan, Judge p r e s i d i n g            .
Counsel o f Record:

          For Appellant :

                    Robert L. LaRoche argued, Wolf P o i n t , Montana.

          For Respondent :

                    Hon. Robert L. Woodahl, Attorney General, Helena,
                     Montana.
                    Gordon White, County Attorney, Glasgow, Montana.
                    Thomas Mahan argued, Helena, Montana.



                                                     Submitted:        March 1 3 , 1972

                                                        Decided
                                                                   'MfiR 2   1   5972
                        - 3
F i l e d :JI/LR   2 !!?I-(-
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion o f t h e C o u r t .


           This i s a n a p p e a l from a n o r d e r d a t e d May 21, 1971,

by t h e d i s t r i c t c o u r t o f t h e s e v e n t e e n t h j u d i c i a l d i s t r i c t ,

V a l l e y County, t h e Hon. Thomas Dignan, p r e s i d i n g .                     The a p p e l l a n t

i s a 22 y e a r o l d unwed mother o f a n i l l e g i t i m a t e c h i l d .

           The o r d e r a p p e a l e d from r e a d s :

           "This m a t t e r coming on t o be heard J a n u a r y 25, 1971,
           upon t h e p e t i t i o n of Joseph H. Roe, t h e d u l y a p p o i n t e d ,
           a u a l i f i e d , and a c t i n g D i r e c t o r o f t h e D i v i s i o n of
           C h i l d Welfare S e r v i c e s o f t h e Department o f P u b l i c
           Welfare o f t h e S t a t e o f Montana, f o r and on b e h a l f
           d f t h e above named c h i l d , a t which time t h e r e a p p e a r e d
           i n Court Marveen S a v i o r , mother o f s a i d c h i l d , w i t h
           Robert LaRoche, h e r c o u n s e l , and Wayne James C a n t r e l l ,
           f a t h e r of s a i d c h i l d , t o show c a u s e , i f any t h e y had,
           why t h e s a i d Merle Earlwin C a n t r e l l ( a l s o known a s
           Merle Earlwin S a v i o r ) should n o t be d e c l a r e d a dependent
           and n e g l e c t e d c h i l d , and awarded t o t h e c a r e , c u s t o d y ,
           and c o n t r o l of t h e D i v i s i o n of C h i l d Welfare S e r v i c e s
           of t h e Department of P u b l i c Welfare o f t h e S t a t e o f
           Montana, a s prayed f o r i n s a i d p e t i t i o n ;

                "Whereupon, w i t n e s s e s were d u l y sworn and examined
           on b e h a l f of t h e p e t i t i o n e r , and t e s t i m o n y b e i n g $ i v e n
           by t h e p a r e n t s o f s a i d c h i l d , t h e Court took s a i d
           m a t t e r under a d v i s e m e n t , and c o n t i n u e d s a i d m a t t e r
           from t i m e t o t i m e t o d e t e r m i n e whether s a i d Marveen
           S a v i o r , mother of s a i d c h i l d , c o u l d make arrangements
           f o r a s u i t a b l e home and a d e q u a t e c a r e and s u p e r v i s i o n
           of s a i d c h i l d ; and upon a f u r t h e r h e a r i n g of s a i d
           m a t t e r b e f o r e t h e Court on May 21, 1971, a d d i t i o n a l
           testimony was o f f e r e d i n b e h a l f of t h e P e t i t i o n e r ,
           and t h e Court being a d v i s e d i n t h e premises and upon
           due proof f i n d s :

                   hat t h e s a i d Merle Earlwin C a n t r e l l ( a l s o known
           a s Merle Earlwin S a v i o r ) is a minor c h i l d , who was
           born J a n u a r y 26, 1969, a t P o p l a r , Montana, and i s a
           dependent and n e g l e c t e d c h i l d w i t h i n t h e meaning o f
           S e c t i o n 10-501, Revised Codes o f Montana, 1947, and
           he i s a c h i l d of t h e s a i d Marveen S a v i o r and Wayne
           James C a n t r e l l , and t h a t h i s b e s t i n t e r e s t s w i l l be
           s e r v e d by d e c l a r i n g him t o be a dependent and n e g l e c t e d
           c h i l d under t h e laws o f t h e S t a t e of Montana and
           awarding him t o t h e c a r e , c u s t o d y , and c o n t r o l of t h e
           D i v i s i o n o f C h i l d Welfare S e r v i c e s of t h e Department
           of P u b l i c Welfare o f t h e S t a t e of Montana, and t h e
           D i r e c t o r o r any worker t h e r e o f , w i t h l a w f u l a u t h o r i t y
           t o a p p e a r i n Court and c o n s e n t t o h i s a d o p t i o n .
                 "WHEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED,
           t h a t t h e s a i d Merle Earlwin C a n t r e l l ( a l s o known a s
           Merle Earlwin S a v i o r ) i s a dependent and n e g l e c t e d
           c h i l d and t h a t he be and he i s hereby awarded t o t h e
           c a r e , custody, and c o n t r o l of t h e D i v i s i o n of t h e
           Child Welfare S e r v i c e s of t h e Department o i P u b l i c
           Welfare o t t h e S t a t e of Montana, o r t h e d i r e c t o r o r
           any worker t h e r e o f ;

                "IT IS FURTHER ORDERED, t h a t t h e s a i d D i r e c t o r
           o r any worker of t h e s a i d D i v i s i o n of Child Welfare
           S e r v i c e s of t h e Department o t Public Welfare of t h e
           S t a t e of Montana i s hereby a u t h o r i z e d t o appear i n
           any c o u r t where adoption proceedings a r e pending,
           and a s s e n t t o t h e adoption of t h e s a i d Merle Earlwin
           C a n t r e l l ( a l s o known a s Merle Earlwin Savior)                 ."
           The foregoing o r d e r of May 21, 1971, r e c i t e s some o f

t h e f a c t s and p a r t i c u l a r l y r e f e r s t o t h e period from January

25, 1971, t o May 21, 1971, during which time a f u r t h e r d e t e r -

mination o f arrangements f o r c a r e by t h e mother was examined.

A t t h e h e a r i n g on May 21, 1971, t h e mother d i d n o t appear i n

c o u r t , a l t h o u g h s h e had n o t i c e ,   Her c o u n s e l d i d a p p e a r .

           A year p r e v i o u s , on May 18, 1970, t h e same c o u r t made a n

o r d e r f o r temporary custody which r e c i t e d :
           II
             It appearing t o t h e Court t h a t Merle Earlwin
           S a v i o r , a male c h i l d born January 26, 1969, a t
           P o p l a r , Montana, i s a dependent and n e g l e c t e d
           c h i l d w i t h i n t h e meaning o r t h e Revised Codes of
           Montana, 1947, i n t h a t t h e c h i l d was found wandering
           around on t h e Burlington Northern Empire B u i l d e r
           west bound t r a i n a t Glasgow, Valley County, Montana,
           on May 18, 1970, w i t h o u t any s u p e r v i s i o n or c a r e , and
           t h a t s a i d c h i l d was t h e n and t h e r e s u f f e r i n g from
           n e g l e c t by t h e p u t a t i v e f a t h e r , Wayne James C a n t r e l l ,
           i n t h a t s a i d Wayne James C a n t r e l l was i n a drunken
           s t u p o r ; tha t i n consequence whereof, t h e Department
           of Public Welfare of Valley County, Montana, was
           c a l l e d t o assume t h e c a r e and c o n t r o l of s a i d minor
           c h i l d ; t h a t s a i d c h i l d has a very s e r i o u s c l e f t
           p a l a t e , and i s s u f f e r i n g from a s l i g h t c o l d ; t h a t t h e
           mother of s a i d c h i l d , whose given name i s unknown, but
           whose surname i s b e l i e v e d t o be Savior (or Xavier) and
           i s b e l i e v e d t o r e s i d e a t Wolf P o i n t , Montana; t h a t by
           reason of n e g l e c t , a b u s e , and i n a b i l i t y on t h e p a r t of
           t h e c h i l d ' s p a r e n t s t o c a r e p r o p e r l y and a d e q u a t e l y
           f o r t h e s a i d c h i l d a s t o warrant t h e Department of P u b l i c
           Welfare of Valley County, Montana, i n t h e i n t e r e s t of
           t h e s a i d c h i l d , t o assume immediate temporary c a r e , cus-
           tody, and c o n t r o l of t h e s a i d minor c h i l d , and i t f u r t h e r
            appearing t o t h e Court t h a t a p e t i t i o n t o d e c l a r e
            s a i d c h i l d dependent and n e g l e c t e d w i t h i n t h e meaning
            of S e c t i o n 10-501, R.C.M., may be f i l e d s h o r t l y h e r e i n
            and t h a t t h e Court deems i t t o be i n t h e b e s t i n t e r e s t
            o f s a i d c h i l d t h a t t h e Department of Public Welfare of
            V l l e y County, Montana, t a k e immediate temporary c a r e ,
             a
            and custody of s a i d c h i l d pending t h e h e a r i n g a s pro-
            vided by law;

                 "NOW, THEREFORE, I T IS ORDERED t h a t immediate
            temporary c a r e and custody of s a i d c h i l d be g i v e n t o
            t h e Department of P u b l i c Welfare, Valley County, Montana,
            u n t i l t h e f u r t h e r o r d e r of t h e Court."

            O t h a t same day, May 18, 1970, Wayne James C a n t r e l l , t h e
             n

p u t a t i v e f a t h e r was charged i n j u s t i c e c o u r t i n Valley County

w i t h w i l l f u l n e g l e c t of a minor c h i l d , a misdemeanor.              O May
                                                                                        n

19, 1970, C a n t r e l l pleaded g u i l t y and r e c e i v e d a suspended sen-

t enc e .

            The c h i l d was found abandoned and h e l p l e s s i n Valley

County, n o t on a n Indian r e s e r v a t i o n .           S e c t i o n 10-503, R.C.M.

1947, provides f o r procedure i n t h i s s i t u a t i o n .

            The c h i l d had been placed by i t s mother i n t h e c a r e of

a b a b y s i t t e r on May 15, 1970.            P r i o r t o t h e mother's r e t u r n ,

t h e p u t a t i v e f a t h e r took t h e c h i l d .   Some t h r e e days l a t e r , on

May 18, 1970, t h e f a t h e r took t h e c h i l d from t h e r e s e r v a t i o n w i t h

t h e i n t e n t i o n of going t o Idaho by t r a i n .           The journey was s h o r t -

lived.       The Valley County Welfare Department took t h e c h i l d from

i t s h e l p l e s s p o s i t i o n w i t h i t s i n t o x i c a t e d f a t h e r and placed i t

i n a f o s t e r home.

            P r i o r t o t h e s e e v e n t s , i n 1969, t h e same c h i l d had been

taken from t h e mother's custody by o r d e r of t h e T r i b a l Court of

t h e F o r t Peck Indian Reservation on t h e grounds of parenta 1 neg-

l e c t , and sometime i n e a r l y 1970, had been r e t u r n e d t o i t s mother.

            I n t h e period of time from May 1970, t o January 1971, and

on t o May 1971, t h e mother made almost no e f f o r t t o r e t r i e v e , i f
we may use t h a t term, h e r c h i l d .              In t h i s ' t i m e , she did ask f o r

t h e c h i l d but had no home t o t a k e him t o .                 The c h i l d needed and

received c o r r e c t i v e s u r g e r y f o r c l e f t p a l a t e , arranged f o r by

t h e Welfare Department.                 I n l a t e October 1970, t h e mother wrote

t o t h e Valley County a u t h o r i t i e s t o t h i s e f f e c t :          "* * * ' I was
supposed t o have g o t t e n i n touch w i t h t h e Welfare Department i n

Glasgow soon a f t e r he was taken from Wayne J. C a n t r e l l .                         I failed

t o do s o .     '"
              From a r a t h e r dismal record of a r r e s t s , l i v i n g w i t h men

unmarried, and g e n e r a l i n a t t e n t i o n , t h e mother continued h e r way

of l i v i n g on t h e r e s e r v a t i o n while t h e c h i l d was being cared f o r

off the reservation.

              Appellant        h e r e bases h e r a p p e a l on what s h e c a l l s t h e
1'
     f a c t " t h a t t h e r e i s no evidence of a c t s o f n e g l e c t a t t r i b u t a b l e

t o h e r o c c u r r i n g o u t s i d e t h e e x t e r i o r boundaries of t h e r e s e r v a -

tion.         Thus, s h e r e a s o n s , t h e s t a t e c o u r t s have no j u r i s d i c t i o n

under t h e r a t i o n a l e of Williams v . Lee, 358 U.S.                      217, 79 S.Ct.269,

3 L ed 2d 251; Kennerly v. D i s t r i c t Court of Montana, 400 U.S.

423, 91 S.Ct. 480, 2 7 L ed 2d 507; a n d , Crow T r i b e of I n d i a n s v.

Deernose,                 Mont ,          ,   487 P.2d 1133, 28 St.Rep. 754.

             However, t h e '"act1'           of n e g l e c t , t h a t of abandonment of a

h e l p l e s s i n f a n t , occurred o f f t h e r e s e r v a t i o n and continued f o r

over a year o f f t h e r e s e r v a t i o n .        The mother's only e f f o r t , t o

a l l p r a c t i c a l purposes, was t o remain i n t h e s a n c t u a r y of t h e

r e s e r v a t i o n , o b l i v i o u s t o t h e needs of h e r c h i l d .    This f a c t a l o n e

removes t h e c a s e from t h e h e r e t o f o r e c i t e d Indian j u r i s d i c t i o n

cases.

             The d i s t r i c t c o u r t r u l e d t h a t i t had j u r i s d i c t i o n because

t h e c h i l d was p h y s i c a l l y i n t h e county and o f f t h e r e s e r v a t i o n

when t h e p e t i t i o n was f i l e d .       That i s t h e s o l e i s s u e h e r e .
              S e c t i o n 10-516, R . C . M .    1947, s t a t e s i n p a r t :

              "This a c t s h a l l be l i b e r a l l y c o n s t r u e d , t o
              t h e end t h a t i t s purposes may be c a r r i e d o u t ,
              t o - w i t : That proper g u a r d i a n s h i p may be provided
              f o r i n o r d e r t h a t t h e c h i l d may be educated and
              cared f o r     * * *."
              S e c t i o n 10-503, R.C.M.         1947, s t a t e s i n p a r t :

              "Any o f f i c e r of t h e s t a t e bureau of c h i l d and
              animal protection            ***      having knowledge of a
              c h i l d i n h i s county who a p p e a r s t o be a dependent
              o r n e g l e c t e d c h i l d , may f i l e w i t h t h e c l e r k o f
              the d i s t r i c t court a petition            * * *."
   That i s e x a c t l y t h e procedure i n t h i s c a s e , and t h e d i s t r i c t

   c o u r t had j u r i s d i c t i o n over t h i s c h i l d .

              Accordingly, f i n d i n g no e r r o r , t h e o r d e r of t h e d i s t r i c t

   court is affirmed.




                                                              ~ s s o c a t e ustice
                                                                            J




/fly h p f
    C            Justice                               c




       Associate J u s t i c e s .